888 A.2d 86 (2005)
276 Conn. 914
STATE of Connecticut
v.
Eric HENRY.
Supreme Court of Connecticut.
Decided November 3, 2005.
John Holdridge and Mark Rademacher, assistant public defenders, Michael K. Courtney and Barry A. Butler, senior assistant public defenders, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 90 Conn.App. 714, 881 A.2d 442 (2005), is denied.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.